EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan J. Leitenberger on 6 June 2022.

The application has been amended as follows: 

1. (Currently Amended) A method for propelling an aircraft, the method comprising: 
cooling at least one part of [[the]]an electric machine with a coolant, wherein the coolant is supplied to the at least one part of the electric machine at a cryogenic temperature of less than 80 K, and wherein the coolant is heated in the cooling of the at least one part of the electric machine;
transferring the coolant to a heat exchanger;
cooling the coolant to the cryogenic temperature using the heat exchanger via a heat exchange with liquified natural gas, wherein at least a portion of the liquified natural gas is evaporated, and wherein the coolant is cycled via a coolant circuit back to the at least one part of the electric machine; 
transferring the evaporated natural gas to an internal combustion engine; 
combusting the evaporated natural gas to convert combusted energy into mechanical energy; 
converting, by [[an]]the electric machine coupled to the internal combustion engine, the mechanical energy into electrical energy; and 
propelling the aircraft using the electric energy.

Drawings
The drawings were received on 05/16/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 4, 7-9, 13-14, and 17-18 are allowed.
The following is an examiner' s statement of reasons for allowance: 
i.	In claims 1, 8, and 13, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method for propelling an aircraft comprising, among other features, 
cooling, at least one part of an electric machine with a coolant, wherein the coolant is supplied to the at least one part of the electric machine at a cryogenic temperature of less than 80 K, and
wherein the coolant is heated in the cooling of the at least one part of the electric machine, transferring the coolant to a heat exchanger, cooling the coolant to the cryogenic temperature using the heat exchanger via a heat exchange with liquified natural gas.

ii.	Palmer teaches a cryo-cooler 124 such that the coolant is supplied to the at least one part of the electric machine being motors 104, at a cryogenic temperature of 15K which is less than 80 K ( page 9, 1st paragraph top), and cooling the coolant using the heat exchanger via a heat exchange with liquified natural gas (heat sink 128 caused the temperature of the working fluid to reduce by exchange heat between the working fluid/coolant and a liquefied natural gas, page 6, 2nd paragraph), but fails to teach what the temperature of the coolant would be, after it is cooled by exchanging heat with the liquified natural gas, specifically to the cryogenic temperature of less than 80 K.
	Delgado teaches a liquified natural gas tank 122 where the LNG is evaporated in a heat exchanger 60 by exchanging thermal energy with another fluid (Para 0038), but fails to teach the temperature of the fluid after it is cooled by the LNG, specifically to a temperature of less than 80K.

iii.	Claims 4, 7, 9, 14, and 17-18 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741